Citation Nr: 0326653	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased evaluation for residuals, 
post arthrotomy, right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1963.  This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from June 1997 and March 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  When the claims 
returned to the Board following a remand, in March 2001, the 
Board denied the claims.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2002, the parties submitted a Joint 
Motion for Remand to the BVA.  The Court vacated the Board's 
decision and remanded the case to the Board in an April 2002 
Order.  


REMAND

The Joint Motion for Remand indicated that relevant post-
service VA medical records should be obtained, in particular, 
records relating to knee braces the veteran obtained from VA 
for use on his service-connected right knee.  Records for the 
period from July 2, 1969 to April 30, 1997, and from November 
14, 1997 through December 31, 1997, and the most recent 
clinical records, were described as potentially relevant.  
Some VA records have been obtained by the Board, but the RO 
should ascertain that all potentially relevant available VA 
records relating to the veteran's VA treatment of his right 
knee, including records relating to knee braces, have been 
obtained.

After the RO completes attempts to obtain the records 
described in the Joint Remand, and attempts to obtain any 
other VA or private clinical records identified as relevant 
to the veteran's right knee disability, the veteran should be 
afforded VA examination of the right knee as further directed 
by the Joint Remand.  

The Joint Remand directed that the veteran's post-service 
psychiatric treatment records, VA or private, be obtained.  
In addition, in argument submitted in September 2002, the 
veteran indicated that he believed he was treated with 
psychiatric medications during military treatment of his 
right knee.  The Board has obtained some in-service and post-
service records, and the RO should determine whether 
additional attempts to obtain in-service or post-service 
clinical records are required.  

The Joint Remand indicated that the veteran should be 
afforded psychiatric examination.  After the RO has conducted 
the development directed by the Joint Remand, and any other 
development required by law, the veteran should be afforded 
psychiatric examination as directed in the Joint Remand to 
obtain medical opinion as to the etiology and date of onset 
of the psychiatric disability for which the veteran seeks 
service connection.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the obtained 
service medical records and VA clinical 
records and determine whether additional 
clinical records should be sought.  After 
the RO has determined that all records 
described in the Joint Remand or by the 
veteran, as well as current VA records, 
have been associated with the claim 
files, or responses to any necessary 
requests for such records have been 
received, the RO should provide the 
veteran with a description of the records 
obtained, and afford the veteran an 
opportunity to identify any other 
potentially relevant service medical 
records, VA clinical records, or non-VA 
clinical records.  

2.  The veteran should be afforded VA 
examination of the right knee.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
indicate in writing that relevant 
documents in the claims file have been 
reviewed.  Any necessary studies should 
be obtained.  The veteran's right knee 
complaints, including reports of any 
instability, subluxation, or pain, should 
be recorded in full, with particular 
attention to the factors enumerated in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40 and 4.45.  The 
examiner should state whether there are 
objective manifestations of instability, 
subluxation, pain with use, weakened 
movement, excess fatigability or 
incoordination of the right knee.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any instability or pain with use, 
weakened movement, excess fatigability or 
incoordination.  The examiner should also 
express an opinion as to the medical 
probability that there would be 
additional limits on functional ability 
during flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If this is not feasible, 
this should be so stated.  The factors of 
impairment of the ability to 
obtain/maintain substantially gainful 
employment due to right knee disability 
should also be discussed.  

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the nature, etiology, and 
approximate date of onset of his current 
psychiatric disorder(s).  The claims file 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should indicate in writing that 
relevant documents in  the claims file 
have been reviewed.  The examiner is 
requested to enter any current 
psychiatric diagnoses.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or higher likelihood) that any 
currently diagnosed psychiatric disorder 
was manifested during the veteran's 
service or is etiologically related to 
the veteran's military service.  A 
complete rationale should be provided, 
including explanation as to why any 
opinion could not be offered. 

4.  The RO should then review the VA 
examination reports to ascertain whether 
the examinations are in compliance with 
the Court's examination instructions.  
The RO should review the claims file and 
take any additional appropriate action to 
ensure compliance with the notice and 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000). 

5.  The RO should readjudicate the claims 
on appeal.  If any benefit sought on 
appeal is not granted, the RO should 
issue a Supplemental Statement of the 
Case, including all applicable laws and 
regulations, and the veteran and his 
representative should be provided an 
opportunity to respond.  See Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


